Citation Nr: 1542928	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-32 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board recognizes that at the June 2015 hearing before the Board the Veteran's representative asserted that there was clear and unmistakable error (CUE) in an August 1968 rating decision that denied service connection for tinnitus.  The Board notes that the Veteran had previously asserted that there was CUE in the August 1968 rating decision for failing to grant service connection for tinnitus.  In an October 2011 unappealed decision and the RO denied the claim for CUE.  There have been no new allegations as to why there was CUE in the August 1968 rating decision, and absent new allegations, a claim for CUE will not be considered.  See Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2009 rating decision that denied reopening a claim for service connection for tinnitus.  

2.  New and material evidence has been received since the December 2009 rating decision.

3.  The Veteran developed tinnitus within a year of discharge from service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of service connection for tinnitus has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and implemented at 38 C.F.R. § 3.159 (2015), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Since the previously final claim of entitlement to service for tinnitus has been reopened and service connection has been granted, the Board need not discuss whether the notice requirements of the VCAA have been met.

The Veteran originally filed a claim for service connection of tinnitus in February 1968.  The RO denied the claim in August 1968 based upon a finding that tinnitus was not traceable to service.

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2015).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2015).

After the RO's August 1968 denial, the Veteran took no action.  The decision, therefore, became final.  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  When determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

On December 22, 2009 the RO issued a rating decision denying the Veteran's request to reopen his claim for service connection for tinnitus.  The Veteran did not appeal the denial and therefore the December 2009 rating decision became final.  

In January 2013, the Veteran again sought to reopen his claim for service connection for tinnitus.  The Board, thus, will determine the evidence submitted since the December 2009 rating decision is new and material.  

The Veteran's service treatment records (STRs), including the October 1967 discharge examination report, make no reference to tinnitus.  VA medical records indicate that twice in June 1968 the Veteran complained of constant ringing in the right ear.  An August 1968 VA examination report contains a diagnosis of tinnitus aurium.  

The evidence of record subsequent to the December 2009 final rating decision includes the Veteran's June 2015 testimony at a hearing before the Board.  The Veteran testified that he was exposed to artillery noise during service and that he first developed tinnitus during service.  The Board notes that this and other evidence received since December 22, 2009 is new.  Furthermore, this testimony is credible and it is supported by the VA medical records that diagnosed the Veteran as having tinnitus, within a year of discharge of service.  Consequently, the Board finds that the hearing testimony includes new and material evidence in support of the Veteran's claim.  Because new and material evidence has been received, the claim for service connection for tinnitus is reopened. 

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, including organic diseases of the nervous system, such as tinnitus, on a presumptive basis when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309.  As a disease of the nervous system, tinnitus is a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258 (2015).

The Veteran has consistently reported that he has tinnitus.  He is competent to report that he has tinnitus.  Charles v. Principi, 16 Vet App 370 (2002).  He credibly reported to VA medical providers within a year of discharge that he experienced tinnitus and the VA medical evidence contains a diagnosis of tinnitus within a year of discharge from service.  Based on the Veteran's reports, and the VA medical evidence from shortly after the Veteran's discharge from service, the evidence supports a finding that the Veteran's chronic tinnitus developed within one year of his separation from service.  Thus, entitlement to service connection for chronic tinnitus may be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Veteran is entitled to a grant of service connection for tinnitus.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence having been obtained, the claim of entitlement to service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.


REMAND

In January 2013, the Veteran submitted a request to reopen his claim for service connection for bilateral hearing loss.  However at his June 2015 hearing the Veteran's representative asserted that there was CUE in the August 1968 rating decision to the extent that it denied service connection for bilateral hearing loss.  The Board notes that the RO has not adjudicated a claim that there was CUE in the August 1968 rating decision to the extent that it denied service connection for bilateral hearing loss.  As such, appellate action on the claim that new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss must be deferred pending RO adjudication of the CUE claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Accordingly, the Board must remand this claim to the RO for adjudication of the CUE claim prior to Board consideration as to whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss.  
 
Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the raised claim as to whether the August 1968 RO rating decision contained CUE to the extent that it denied entitlement to service connection for bilateral hearing loss.  The Veteran should be provided notice of the determination, and informed of his appellate rights.  He should be afforded an appropriate opportunity to respond. 

The RO should not return the claims file to the Board until either after the Veteran perfects his appeal as to his CUE claim, or the time period for doing so expires, whichever occurs first, unless otherwise indicated by the Veteran and/or his representative. 
 
2.  Thereafter, readjudicate all issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


